SUAREZ, J.
Ronald F. Reid (“Reid”) appeals the final judgment of injunction for protection against domestic violence without minor children entered against him. We dismiss the appeal as untimely.
Reid and Joy Carol Cooper (“Cooper”) dated for several years. Cooper petitioned for a domestic restraining order on December 14, 2005. The trial court entered a temporary restraining order, without notice, that day and set a hearing for December 21, 2005. On December 21, 2005, the trial court held an evidentiary hearing resulting in the final judgment of injunction for protection against domestic violence being entered against Reid. The final judgment was signed by the trial judge on December 21, 2005, and recorded in the clerk’s office the same day. Reid filed a motion for rehearing on February 22, 2006, which was denied by the trial court on March 9, 2006. Reid filed this notice of appeal on April 7, 2006.
This court has no jurisdiction to hear this appeal as it was untimely filed. The trial court entered the final judgment on December 21, 2005. It was stamped into the clerk’s office on the same day. Reid’s motion for rehearing was not filed until almost two months after entry of the final judgment. Therefore, the motion for rehearing was untimely and a nullity. Fla. R. Civ. P. 1.530(g) (motion for rehearing must be filed within ten days after entry of the judgment). As Reid’s motion for rehearing was untimely, it failed to toll the required thirty day time period after rendition of the judgment in which to file the notice of appeal. Fla. R.App. P. 9.110(b) (notice of appeal must be filed within thirty days of rendition of the order). The notice of appeal was untimely as it was not tolled and was not filed within thirty days of rendition of the judgment. Therefore, this court lacks jurisdiction to hear the appeal.
Appeal dismissed.